UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): December 27, 2011 Eastman Kodak Company (Exact name of registrant as specified in its charter) New Jersey 1-87 16-0417150 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 343 State Street, Rochester, New York 14650 (Address of Principal Executive Office) (Zip Code) Registrant's telephone number, including area code:(585) 724-4000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 3.01 Notice of Delisting or Failure to Satisfy a Continued Listing Rule or Standard; Transfer of Listing. 3.01(a) On December 27, 2011, Eastman Kodak Company (“Kodak”) received a notice from the New York Stock Exchange (“NYSE”) that it is below the continued listing criteria under Section 802.01C of the NYSE’s listing standards because the average closing price of Kodak common shares was less than $1.00 over a consecutive 30-trading-day period. A copy of Kodak’s press release announcing the NYSE’s notification is attached as Exhibit (99.1). ITEM 9.01Financial Statements and Exhibits (d) Exhibits (99.1)Press release issued by Eastman Kodak Company on January 3, 2012, relating to Continued Listing Standards Notice from the New York Stock Exchange. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EASTMAN KODAK COMPANY By:/s/ Patrick M. Sheller Patrick M. Sheller General Counsel, Corporate Secretary & ChiefCompliance Officer Eastman Kodak Company Date:January 3, 2012 EASTMAN KODAK COMPANY INDEX TO EXHIBIT Exhibit No. (99.1)Press release issued by Eastman Kodak Company on January 3, 2012, relating to Continued Listing Standards Notice from the New York Stock Exchange. 3
